     Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 1 of 18



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


ABEL REVILLA OCHOA                    Civil Case No.
     Plaintiff,

v.

BRYAN COLLIER,                        DEATH PENALTY CASE
Executive Director,
Texas Department of Criminal          EXECUTION SCHEDULED FOR
Justice,                              FEBRUARY 6, 2020

LORIE DAVIS,
Director, Correctional Institutions
Division,
Texas Department of Criminal
Justice,

MICHAEL BUTCHER,
Senior Warden, Polunsky Unit
Livingston, Texas,
       Defendants.


                 COMPLAINT PURSUANT TO 42 U.S.C. § 1983


Paul E. Mansur                        JASON D. HAWKINS
Attorney at Law                       Federal Public Defender
Texas Bar No. 00796078
P.O. Box 1300                         Derek VerHagen (TX 24090535)
Denver City, Texas 79323              Jeremy Schepers (TX 24084578)
(806) 592-2797
(806) 592-9136 (fax)                  Office of the Federal Public Defender
Paul@PaulMansurLaw.com                Northern District of Texas
                                      525 S. Griffin St., Ste. 629
                                      Dallas, TX 75202
                                      214-767-2746
                                      214-767-2886 (fax)
                                      derek_verhagen@fd.org
     Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 2 of 18



                                    I.
                             NATURE OF ACTION

1.    Plaintiff faces imminent execution. He seeks to tell his story of remorse and

      redemption to the Texas Board of Pardons and Paroles and the Governor in

      the form of a filmed interview submitted with his clemency petition. This will

      allow him to speak to the clemency board directly and make a plea in his own

      voice to be spared the ultimate punishment.

2.    Contrary to their own policy, Defendants refuse to allow Plaintiff’s counsel to

      bring a videographer into the prison to film the interview without a court

      order—despite the fact that the videographer has passed TDCJ’s own security

      background investigation.

3.    Defendants’ denial and interference with Plaintiff’s development of his

      clemency petition stands in stark contrast to Defendants’ lenient treatment of

      members of the media. The operative policy on media visits does not require a

      background check (much less a court order), and Defendants routinely allow

      media representatives, such as Dr. Phil and Netflix production teams, into the

      prison to film inmate interviews if they secure the consent of the inmate.

4.    Defendants’ denial of a filmed interview interferes with Plaintiff’s access to

      courts and access to counsel, violates his rights under 18 U.S.C. § 3599, and

      denies him due process of law. Accordingly, Plaintiff brings this action

      pursuant to 42 U.S.C. § 1983 to remedy these violations. Ultimately, Plaintiff

      requests this Court ensure that, on the eve of execution, a death row inmate’s




                                         1
     Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 3 of 18



      counsel has at least as much access to the inmate as Dr. Phil, or any other

      media representative, would.

                                   II.
                         JURISDICTION AND VENUE

5.    This action is brought pursuant to 42 U.S.C. § 1983. This Court has jurisdiction

      under 28 U.S.C. §§ 1331 and 1343.

6.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because all

      Defendants reside or have business offices in the State of Texas and at least

      one Defendant resides or has business offices in this District.

                                       III.
                                     PARTIES

7.    Abel Ochoa (999450) is a death-sentenced inmate under the supervision of the

      Texas Department of Criminal Justice (“TDCJ”). He is confined at the

      Polunsky Unit, located at 3872 FM 350 South, Livingston, Texas 77351.

8.    Defendant Bryan Collier is the Executive Director of TDCJ. Collier is the

      commanding officer of all TDCJ employees and contractors and is responsible

      for their conduct. By law, he is responsible for protecting the constitutional

      rights of all persons and entities under TDCJ’s supervision. He also has the

      authority to change TDCJ policy. Collier has business offices located at 861 B

      IH 45 North, Huntsville, Texas 77320.

9.    Defendant Lorie Davis is the Director of TDCJ, Correctional Institutions

      Division. Davis is responsible for the supervision and administration of the

      state prison system and the execution of death warrants and has the authority




                                          2
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 4 of 18



       to change TDCJ policy. TDCJ lists Davis’ address as P.O. Box 99, Huntsville,

       Texas 77342.

10.    Defendant Michael Butcher is the senior warden of the Polunsky Unit of the

       TDCJ. Butcher oversees the Polunsky Unit and has decisionmaking power on

       certain issues under TDCJ’s policies. Butcher has offices located at 3872 FM

       350 South, Livingston, Texas 77351.

11.    In all respects relevant to this action, Defendants are all state officials acting

       under color of state law. They are all sued in their individual and official

       capacities.

                                         IV.
                                        FACTS

                                     Background

12.    Plaintiff Abel Ochoa was sentenced to death on April 23, 2003, following his

       conviction for capital murder in the 194th District Court of Dallas County,

       Texas. Mr. Ochoa challenged his conviction and sentence on direct appeal and

       in state and federal post-conviction proceedings.

13.    On January 25, 2010, the United States District Court for the Northern

       District of Texas appointed Paul Mansur to serve as Mr. Ochoa’s counsel

       throughout federal habeas proceedings and clemency, pursuant to 18 U.S.C. §

       3599.

14.    On February 28, 2018, the United States Court of Appeals for the Fifth Circuit

       appointed the Federal Public Defender’s Office for the Northern District of

       Texas (“FPD”) as co-counsel to represent Mr. Ochoa under 18 U.S.C. § 3599.



                                           3
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 5 of 18



15.    On October 7, 2019, Mr. Ochoa’s initial federal habeas proceedings concluded

       when the United States Supreme Court denied his petition for writ of

       certiorari.

16.    On September 24, 2019, the 194th District Court of Dallas County, Texas, set

       an execution date of February 6, 2020, for Mr. Ochoa. That execution date

       remains in place.

                            Preparation for Clemency

17.    With his appeals exhausted, Mr. Ochoa will seek a commutation of his death

       sentence from the Texas Board of Pardons and Paroles (“BPP”) and the

       Governor of the State of Texas via the clemency process. Under the BPP’s rules,

       Mr. Ochoa’s clemency petition is due by January 16, 2020.

18.    In support of Mr. Ochoa’s clemency petition, the FPD retained a professional

       videographer, Doug Passon, and sought to conduct a video interview with Mr.

       Ochoa to present to the BPP with his petition for clemency.

19.    Mr. Ochoa presents a particularly compelling case for commutation to a life

       sentence given his deep and sincere remorse for the crime for which he is

       convicted, his personal story of redemption, and his remarkable faith and

       relationship with God. A paper record is wholly inadequate to convey Mr.

       Ochoa’s story of remorse and redemption.

20.    TDCJ has policies permitting such videos to be filmed either by media or by an

       attorney or their designated representative. Appointed counsel began

       preparation for filming a video of Mr. Ochoa approximately two months before




                                          4
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 6 of 18



       his clemency petition was due, which would provide ample time to present such

       evidence as part of his clemency petition.

                    TDCJ Visitation Policies for Legal Visits

21.   Legal visits with TDCJ inmates are governed by Board Policy BP-03.81, Rules

      Governing Offender Access to the Courts, Counsel, and Public Officials. Ex. 1.

      To meet with a Texas death row inmate, counsel must submit a signed copy of

      form I-163, “Attorney Application to Visit TDCJ Offender,” to the Inmate

      Records department of the Polunsky Unit in Livingston, Texas.

22.   Counsel may also sponsor an approved representative to meet with an inmate.

      To do so, counsel must submit a form I-166, “Attorney Authorization for

      Approved Representative to Visit TDCJ Offender,” to the Inmate Records

      department of the Polunsky Unit on behalf of the approved representative. The

      approved representative must also submit a form I-164, “Application to Visit

      TDCJ Offender as Attorney’s Representative,” to the Access to Courts

      department of TDCJ at least one week before the visit. The I-164 form requires

      the representative to disclose his date of birth, social security number, state

      driver license number, home address, place of employment, criminal history,

      citizenship, and relationship to any inmates currently incarcerated in any

      TDCJ unit, among other things. Access to Courts uses the information to

      conduct an “investigation” into the representative before approving his visit to

      a TDCJ unit as an approved representative of counsel. Once the

      representative’s I-164 form has been approved by the Access to Courts




                                          5
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 7 of 18



      department and his I-166 form has been approved by the Inmate Records

      department, the representative may enter the prison to meet with the inmate.

23.   Visits between inmates and counsel, or an approved representative, must take

      place on business days during business hours.

                         TDCJ Policies for Media Visits

24.   Visits between TDCJ inmates and media representatives are governed by the

      Executive Directive on News Media Relations (“Executive Directive”), effective

      March 27, 2017, Ex. 2, and TDCJ’s Media Policies and Guidelines for Offender

      Interviews (“Media Policies and Guidelines”), Ex. 3.

25.   Media visits are coordinated through the TDCJ Public Information Office.

      Neither the Executive Directive nor the Media Policies and Guidelines require

      media representatives to submit any specific forms or undergo a background

      check before entering the prison to meet with an inmate. Media representatives

      need only obtain written consent from the inmate and submit a written request

      to visit, on the media organization’s letterhead, to the Public Information Office

      approximately 24-48 hours before the visit. Visits between death row inmates

      and media representatives must take place between 1:00 p.m. and 3:00 p.m. on

      a Wednesday, and the visits are limited to one hour in length. Legal and family

      visits are not allowed with death row inmates during this time.

26.   Under the Executive Directive, “[m]edia access is considered distinct from other

      forms of access to offenders . . . .” Therefore, a media representative may not be




                                           6
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 8 of 18



      on an inmate’s visitation list, and the inmate’s attorneys and family members

      may not be present during the media interview.

                 TDCJ Policies for Camera Equipment: Media

27.    There are two ways to bring camera equipment into a TDCJ facility under its

       policies: (1) as a member of the media; or (2) as a member of the legal team for

       the inmate with approval of the Warden’s office.

28.    The process for media to conduct a filmed interview with death row inmates is

       simple. The Executive Directive creates no additional requirements for media

       to bring in camera equipment beyond the requirements for entering the prison.

       TDCJ’s Media Policies and Guidelines presume that a media representative

       may bring in “camera equipment,” listing no additional requirements, other

       than to require members of the camera crew to have valid photo identification.

29.    The result is that TDCJ routinely allows members of the media to bring camera

       equipment into the Polunsky Unit to conduct filmed interviews with death row

       inmates. There are numerous examples of such footage in the media, including

       interviews by Chris Hayes (All in with Chris Hayes) and Warner Herzog (Into

       the Abyss). The BBC filmed multiple episodes of its Life and Death Row series

       at the Polunsky Unit, as did Netflix for its I Am a Killer series.

30.    In a recent example, TDCJ allowed Dr. Phil McGraw, host of the television

       show Dr. Phil, to enter the Polunsky Unit with camera equipment and conduct

       a filmed interview with a death row inmate with a pending execution date. The

       two-part episode, which aired on October 10-11, 2019, showed footage of Dr.




                                           7
     Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 9 of 18



      Phil going through security at the front enterance of the Polunsky Unit, getting

      a pat-down as part of the security check, and interviewing the death row

      inmate inside the prison. 1




1The photographs provided in this section are screenshots taken from online videos
that can be found at:
https://www.youtube.com/watch?v=EP96WgwTOwM&feature=emb_title and
https://www.youtube.com/watch?v=yuL5vKWPJCc&feature=emb_title


                                          8
Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 10 of 18




                                 9
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 11 of 18




31.    For each example, TDCJ’s current policies would require only that the media

       representative obtain written consent from the inmate and submit a visit

       request 24-48 hours before the visit.

              TDCJ Policies for Camera Equipment: Legal Team

32.    TDCJ policy also ostensibly allows the legal team to bring in camera equipment

       for legal visits under Board Policy BP-03.81, Rules Governing Offender Access

       to the Courts, Counsel, and Public Officials. To do so, counsel must provide the

       “warden or designee” with a justifiable reason for bringing in the equipment

       and attest that the use of the equipment is absolutely essential to facilitate the

       attorney-client relationship. The policy does not specificy that a court order is

       required.

                   Plaintiff’s Attempt to Secure Filmed Interview

33.    In pursuit of Mr. Ochoa’s effort to produce a clemency video to submit to the

       BPP, on or about November 20, 2019, the FPD contacted TDCJ’s Public


                                           10
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 12 of 18



       Information Office to inquire about getting the videographer approved to video

       Mr. Ochoa under TDCJ’s media policies. A secretary at the Public Information

       Office transferred the call to Jeremy Desel, the Director of Communications for

       TDCJ. The FPD explained the videographer’s role in producing the clemency

       video to Mr. Desel, and Mr. Desel indicated that he was unsure of the best way

       to proceed under the circumstances. Mr. Desel indicated that he would speak

       with his colleagues to see if they had suggestions about the best way to handle

       the issue and would call the FPD back shortly.

34.    Mr. Desel did not immediately return the FPD’s call. On November 25, 2019,

       the FPD left a message for Mr. Desel requesting an update on his consultation

       with colleagues regarding the videographer.

35.    Mr. Desel again did not return the FPD’s call. On December 4, 2019, the FPD

       again called Mr. Desel. At this time, Mr. Desel informed the FPD he could not

       coordinate the videographer’s visit with Mr. Ochoa through TDCJ’s Public

       Information Office because the videographer would be considered a member of

       the legal team, and suggested the FPD contact the Warden’s office at the

       Polunsky Unit to make the request.

36.    Under the operative policies, had the Public Information Office recognized Mr.

       Ochoa’s videographer as a media representative, the videographer would have

       needed only to secure written consent from Mr. Ochoa and submit a request to

       the Public Information Office 24-48 hours before the interview. Moreover,

       through that process, it would have been presumed that the videographer could




                                         11
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 13 of 18



       bring camera equipment into the prison to interview Mr. Ochoa. But that was

       not allowed.

37.    Later, on December 4, 2019, the FPD contacted the office of Warden Michael

       Butcher (“Warden’s office”) at the Polunsky Unit to inquire about the

       videographer filming an interview with Mr. Ochoa. The Warden’s office

       informed the FPD that the request should be submitted through Inmate

       Records, and transferred the call to that department. An Inmate Records

       employee named “Ms. Daniel” informed the FPD that the FPD should contact

       the Access to Courts department and submit a formal request to have the

       videographer approved as a representative of the legal team, using TDCJ form

       I-164. Ms. Daniel stated that once the videographer was approved by Access to

       Courts, the FPD should submit a separate visit request to Inmate Records, via

       form I-166, enumerating the items that the videographer needed to bring into

       the prison for his visit with Mr. Ochoa.

38.    Later that same day, December 4, 2019, the FPD submitted the formal request

       to Access to Courts, using form I-164. Additionally, the FPD called Access to

       Courts and spoke with Jennifer Farrow-Chavez, Library Assistant III. The

       FPD explained the purpose of the videographer’s requested visit. At that time,

       Ms. Farrow-Chavez informed the FPD that her interpretation of TDCJ policies

       was that members of the legal team would not be allowed to bring video

       equipment into the prison without a court order.




                                          12
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 14 of 18



39.    On December 6, 2019, the FPD called Access to Courts to request an update on

       TDCJ’s background investigation into the videographer under his I-164 formal

       request for approval to visit the prison. Ms. Farrow-Chavez was out of the office

       that day, and her colleagues could not provide an update on the application.

40.    On December 9, 2019, still without word on whether the videographer had

       passed the background investigation, the FPD submitted an I-166 visit request

       to Inmate Records, pending the outcome of Access to Courts’ investigation. The

       FPD attached to the visit request a letter, on office letterhead, requesting that

       the Warden or his designee allow the videographer to bring camera equipment

       into the prison for his December 12, 2019, visit to film an interview for Mr.

       Ochoa’s clemency petition. Ex. 4. Consistent with the requirements of TDCJ

       Board Policy BP-03.81, the FPD attested that the use of the camera equipment

       was absolutely essential to facilitate the attorney-client relationship. Id.

41.    On December 11, 2019, Ms. Chavez-Farrow of the Access to Courts department

       contacted the FPD to advise that the videographer had passed the background

       check and was approved to enter the prison the following day, but that he

       would not be allowed to bring in camera equipment, as that is “only allowed

       for a deposition.” Ms. Chavez-Farrow did not claim to be acting as the Warden’s

       designee with regard to the decision to deny the camera equipment.

42.    Later that same day, Ms. Daniel of the Inmate Records department informed

       the FPD that the Warden’s office approved the videographer’s I-166 request to

       enter the prison, but denied the request to bring camera equipment into the




                                           13
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 15 of 18



       prison absent a court order. Ms. Daniel refused to provide written confirmation

       of the denial of the camera equipment.

43.    On December 17, 2019, the FPD contacted Ms. Daniel of the Inmate Records

       department to inquire about appealing the Warden’s decision to deny the

       camera equipment. Ms. Daniel informed the FPD there is no process to appeal

       the Warden’s decision and reiterated that no camera equipment would be

       allowed into the prison without a court order.

44.    The Defendants’ actions in refusing to allow members of the legal team to bring

       in camera equipment without the intervention of a court order is contrary to

       their official policy, which permits the Warden to authorize such equipment

       during a legal visit.

      Defendants Frustrated and Impeded Mr. Ochoa’s Plea for Clemency

45.    The clemency process is a critical part of the justice system. The United States

       Supreme Court has recognized clemency as an essential failsafe in death

       penalty cases. Clemency is the appropriate—and sometimes only—method for

       remedying injustices that may persist after a case has made its way through

       the appellate process.

46.    Mr. Ochoa presents a particularly compelling case for commutation to a life

       sentence given his deep and sincere remorse for the crime for which he is

       convicted, his personal story of redemption, and his remarkable faith and

       relationship with God. Mr. Ochoa has made great efforts to make a positive

       influence on other inmates, correctional officers, and others he has




                                          14
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 16 of 18



       encountered during his 16 years on death row. He speaks in an eloquent and

       vulnerable manner about the greatest mistake of his life and his daily struggle

       for redemption—which he recognizes would not be possible without his sincere

       faith in God.

47.    With his execution date fast approaching, Mr. Ochoa sought to personally

       present this information to the BPP and the Governor in the form of a filmed

       interview but the Defendants have interfered with his ability to do so. The

       Defendants’ denial of Mr. Ochoa’s request to conduct a filmed interview has

       frustrated and impeded his plea for clemency, and as a result Mr. Ochoa

       suffered an actual injury in not being able to present this video as part of his

       clemency petition.

48.    The Defendant’s actions described above were intentional.

                                         V.
                                       CLAIMS

                               Count I: Access to Courts

49.    Mr. Ochoa incorporates by reference each and every statement and allegation

       set forth throughout this Complaint as if fully set forth herein.

50.    By virtue of the above stated facts, the Defendants have deprived Mr. Ochoa

       of his First and Fourteenth Amendment rights to access the courts, in violation

       of 42 U.S.C. § 1983.

                              Count II: Access to Counsel

51.    Mr. Ochoa incorporates by reference each and every statement and allegation

       set forth throughout this Complaint as if fully set forth herein.



                                          15
      Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 17 of 18



52.    By virtue of the above stated facts, the Defendants have obstructed the

       availability of professional representation guaranteed by 18 U.S.C. § 3599, in

       violation of 42 U.S.C. § 1983.

                              Count III: Due Process

53.    Mr. Ochoa incorporates by reference each and every statement allegation set

       forth throughout this Complaint as if fully set forth herein.

54.    By virtue of the above stated facts, the Defendants have deprived Mr. Ochoa

       of his constitutional right to due process of law by interfering with the

       clemency process.

                                     VI.
                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests this Court grant him the following relief:

1.     Order the Defendants to allow Mr. Ochoa’s retained videographer to enter the
       Polunsky Unit with a video camera and conduct a filmed interview with Mr.
       Ochoa to submit as part of his clemency petition;

2.     Enjoin the Defendants from executing Mr. Ochoa during the pendency of this
       lawsuit;

3.     Declare any TDCJ’s video camera policies that favor media representatives
       over legal counsel, whether de facto or de jure, unconstitutional or in violation
       of federal law;

4.     Enjoin Defendants from creating or enforcing policies that provide media
       representatives greater access to inmates than the inmates’ own counsel;

5.     Order Defendants to create accommodations and policies for legal counsel to
       film inmates that provide at least as much access to inmates as the
       accommodations applied to members of the media;

6.     Order other preliminary and permanent injunctive and declaratory relief as
       necessary to enforce Mr. Ochoa’s constitutional rights; and


                                          16
     Case 4:19-cv-04976 Document 1 Filed on 12/23/19 in TXSD Page 18 of 18



7.    Grant any other such relief as this Court deems just and proper.


Respectfully submitted,

 DATE: December 23, 2019

 Paul E. Mansur                          JASON D. HAWKINS
 Attorney at Law                         Federal Public Defender
 Texas Bar No. 00796078
 P.O. Box 1300                           /s/ Derek VerHagen
 Denver City, Texas 79323                Derek VerHagen (TX 24090535)
 (806) 592-2797                          Assistant Federal Public Defender
 (806) 592-9136 (fax)
 Paul@PaulMansurLaw.com                  /s/ Jeremy Schepers
                                         Jeremy Schepers (TX 24084578)
                                         Supervisor, Capital Habeas Unit

                                         Office of the Federal Public Defender
                                         Northern District of Texas
                                         525 S. Griffin St., Ste. 629
                                         Dallas, TX 75202
                                         214-767-2746
                                         214-767-2886 (fax)
                                         derek_verhagen@fd.org
                                         jeremy_schepers@fd.org

                                         Counsel for Plaintiff



                          CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I electronically filed the foregoing
document with the Clerk of the Court for the United States Court for the Southern
District of Texas using the electronic case-filing (ECF) system of the Court. I have
also provided a copy of this document to counsel for the Defendants, the Office of the
Attorney General.


                              /s/ Jeremy Schepers
                              Jeremy Schepers




                                          17
